DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–10 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2022/0115738 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 August 2021 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 03 August 2021.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF MANUFACTURING SEPARATOR INCLUDING CONTROLLING VISCOSITY OF AQUEOUS SLURRY FOR COATING LAYER.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "a particle size (D50)." The phrase within the parentheses renders the claim indefinite because it is unclear whether the limitation(s) within the parentheses (i.e., D50) are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation "further comprising applying the aqueous slurry on the upper surface and the lower surface of the separator substrate." Claim 1, which claim 8 is directly dependent, recites the limitation "applying the aqueous slurry on an upper surface and a lower surface of the substrate." It is unclear if "applying the aqueous slurry on the upper surface and the lower surface of the separator substrate" recited in claim 8 is further limiting "applying the aqueous slurry on an upper surface and a lower surface of the substrate" recited in claim 1. It is unclear if claim 8 requires a single applying step or two applying steps.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4–6, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (WO 2019/216548 A1; see English language equivalent, US 2021/0184314 A1; hereinafter Jang).
Regarding claim 1, Jang discloses a  method of manufacturing a secondary battery separator (100, [0059]), the method comprising:
dissolving a polymer binder in water to prepare an aqueous binder solution (see coating liquid, [0087]);
dispersing particles in the aqueous binder solution to prepare an aqueous slurry (see coating liquid, [0087]); and
preparing a separator substrate (110, [0089]), and
applying the aqueous slurry on an upper surface and a lower surface of the separator substrate (110) to form an aqueous slurry coating layer (120', 150; [0059]),
wherein the separator substrate (110) includes a hydrophobic material (see polyethylene substrate, [0089]),
the polymer binder is water-soluble (see DI water, [0087]), and
the aqueous slurry has a viscosity of about 100 cP to about 6000 cP (see coating liquid, [0087]).
Regarding claim 2, Jang discloses all claim limitations set forth above and further discloses a method:
wherein the polymer binder contains at least one among polyethylene oxide, polyvinyl pyrrolidone, polyvinyl alcohol, polyacrylamides, poly N-(2-hydroxypropyl) methacrylamide, polyethyleneimine, polyacrylic acid, divinyl ether-maleic anhydride, polyoxazoline, polyphosphates, polyphosphazenes, xanthan gum, pectins, dextran, carrageenan, guar gum, sodium carboxymethyl cellulose, sodium alginate, hyaluronic acid, and albumin (see coating liquid, [0087]).
Regarding claim 4, Jang discloses all claim limitations set forth above and further discloses a method:
wherein the weight of the water is about 40 wt % to about 70 wt % with respect to the total weight of the aqueous slurry (see coating liquid, [0087]).
Regarding claim 5, Jang discloses all claim limitations set forth above and further discloses a method:
wherein the particles contain at least one among aluminum oxide, silicon dioxide, titanium dioxide, zirconium dioxide, ruthenium oxide, iron oxide, cobalt oxide, nickel oxide, magnesium oxide, copper, silver, iron, nickel, carbon black, carbon nanotubes, graphene, and graphite (see alumina, [0087]).
Regarding claim 6, Jang discloses all claim limitations set forth above and further discloses a method:
wherein the particles have a particle size of about 100 nm to about 10 μm (see average particle diameter, [0038]).
Regarding claim 8, Jang discloses all claim limitations set forth above and further discloses a method, further comprising:
applying the aqueous slurry on the upper surface and the lower surface of the separator substrate (110, [0089]), and
then drying the aqueous slurry coating layer to form a coating layer (120',150; [0089]),
wherein the coating layer has a thickness of about 0.5 μm to about 10 μm (see thickness, [0090]).
Regarding claim 10, Jang discloses all claim limitations set forth above and further discloses a method:
wherein the separator substrate comprises a polyolefin-based material (see polyethylene substrate, [0089]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (WO 2019/216548 A1; see English language equivalent, US 2021/0184314 A1) as applied to claim(s) 1 above, and further in view of Fukui et al. (US 2012/0258350 A1, hereinafter Fukui).
Regarding claims 3 and 9, Jang discloses all claim limitations set forth above, but does not explicitly disclose a method:
wherein the polymer binder has a molecular weight of about 50,000 g/mol to about 5,000,000 g/mol; and
wherein the coating layer has a porosity of about 20% to about 80%.
Fukui discloses a coating layer having a porosity of about 20% to about 80% (see porosity, [0061]) obtained from an aqueous slurry comprising a polymer binder has a molecular weight of about 50,000 g/mol to about 5,000,000 g/mol (see polymerization degree, [0052]) to balance the ionic conduction and mechanical strength of the coating layer (see porosity, [0031]). Jang and Fukui are analogous art because they are directed to secondary battery separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the coating layer of Jang with the polymer binder and porosity of Fukui in order to balance the ionic conduction and mechanical strength of the coating layer.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (WO 2019/216548 A1; see English language equivalent, US 2021/0184314 A1) as applied to claim(s) 1 above, and further in view of Taguchi et al. (WO 2019/065845 A1; see English language equivalent, US 2020/0287190 A1).
Regarding claim 7, Jang discloses all claim limitations set forth above, but does not explicitly disclose a method:
wherein the aqueous slurry coating layer has a thickness of about 10 μm to about 50 μm.
Taguchi discloses a  method of manufacturing a secondary battery separator comprising forming  a slurry coating layer has a thickness of about 10 μm to about 50 μm (see thickness, [0036]) to reduce battery swelling rate and improve heat resistance with a minimum thickness required (see thickness, [0030]). Jang and Taguchi are analogous art because they are directed to secondary battery separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the aqueous slurry coating layer of Jang with the thickness of Taguchi in order to reduce battery swelling rate and improve heat resistance with a minimum thickness required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dong (CN 108550764 A) discloses a  method of manufacturing a secondary battery separator (see ceramic separator, [0041]), the method comprising dissolving a polymer binder in water to prepare an aqueous binder solution (see coating slurry, [0040]); dispersing particles in the aqueous binder solution to prepare an aqueous slurry (see coating slurry, [0040]); and preparing a separator substrate (see base film, [0041]), and applying the aqueous slurry on an upper surface and a lower surface of the separator substrate to form an aqueous slurry coating layer (see both sides; [0041]), wherein the separator substrate includes a hydrophobic material (see base film, [0012]), the polymer binder is water-soluble (see water, [0040]), and the aqueous slurry has a viscosity of about 100 cP to about 6000 cP (see coating slurry, [0040]).
Masuda (JP 2018-125272 A) discloses a  method of manufacturing a secondary battery separator (TABLE 1, [0088]), the method comprising dissolving a polymer binder in water to prepare an aqueous binder solution (see coating liquid A, [0069]); dispersing particles in the aqueous binder solution to prepare an aqueous slurry (see coating liquid A, [0069]); and preparing a separator substrate (see substrate A, [0065]), and applying the aqueous slurry on an upper surface and a lower surface of the separator substrate to form an aqueous slurry coating layer (see both sides, [0069]), wherein the separator substrate includes a hydrophobic material (see PET, [0065]), the polymer binder is water-soluble (see aqueous, [0069]), and the aqueous slurry has a viscosity of about 100 cP to about 6000 cP (see coating liquid A, [0069]).
Weber (US 2012/0028103 A1) discloses a  method of manufacturing a secondary battery separator (FIG. 3, [0038]), the method comprising dissolving a polymer binder in water to prepare an aqueous binder solution (see obtained solution, [0039]–[0040]); dispersing particles in the aqueous binder solution to prepare an aqueous slurry (see obtained solution, [0039]–[0040]); and preparing a separator substrate (see PET, [0041]), and applying the aqueous slurry on an upper surface and a lower surface of the separator substrate to form an aqueous slurry coating layer (both sides, [0044]), wherein the separator substrate includes a hydrophobic material (see PET, [0041]), the polymer binder is water-soluble (see aqueous, [0039]), and the aqueous slurry has a viscosity of about 100 cP to about 6000 cP (see obtained solution, [0039]–[0040]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725